

117 HR 109 IH: Department of Veterans Affairs Electronic Health Record Advisory Committee Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 109IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Hudson (for himself and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish an advisory committee on the implementation by the Department of Veterans Affairs of an electronic health record.1.Short titleThis Act may be cited as the Department of Veterans Affairs Electronic Health Record Advisory Committee Act.2.Establishment of advisory committee on implementation of electronic health record(a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the following new section:7330D.Electronic Health Record Advisory Committee(a)EstablishmentNot later than 180 days after the date of the enactment of this section, the Secretary shall establish the Electronic Health Record Advisory Committee (referred to in this section as the Committee) to provide guidance to the Secretary and Congress regarding the implementation of and transition to an electronic health record system of the Department.(b)Membership(1)The Committee shall be composed of 11 members appointed by the Secretary as follows:(A)One physician.(B)One nurse.(C)One individual with expertise in clinical support.(D)One individual with expertise in medical business and administration who is or was in an executive management position at an organization that provides inpatient and outpatient care.(E)Two information technology developers.(F)Two individuals with expertise in health care information technology change management.(G)One interoperability specialist.(H)Two individuals who are members of a veterans service organization and are enrolled in the system of annual patient enrollment of the Department established and operated under section 1705 of this title.(2)No member of the Committee may—(A)be an employee of the Federal Government;(B)have worked during the two-year period before joining the Committee for any company contracted or subcontracted to the Department, the Department of Defense, the Department of State, the Department of Health and Human Services, or the Department of Homeland Security for the delivery of any electronic health record or interoperability software; or(C)have provided during the two-year period before joining the Committee any consulting or project management services relating to the delivery of any electronic health record or interoperability software for any of the Federal agencies specified in subparagraph (B).(3)No individual who was involved in the procurement of an electronic health record for the Department, or privy to contract information relating to such procurement, may be a member of the Committee.(4)(A)A term for a member of the Committee shall be two years and a member may not serve more than three consecutive terms.(B)Initial members, at the election of the Secretary, may be appointed for one or two terms, with six members appointed for two terms and five members appointed for one term.(C)Any vacancy in the Committee shall be filled by the Secretary in the same manner as the original appointment and not later than 180 days after the occurrence of the vacancy.(c)Chairperson and Vice ChairpersonThe Committee shall select a Chairperson and Vice Chairperson from among the members of the Committee.(d)DutiesThe Committee shall carry out the following duties:(1)Analyze the priorities and plans of the Department for implementing the electronic health record of the Department and provide advice on the best strategies to achieve those priorities and plans.(2)Conduct a risk identification analysis and develop recommendations to best mitigate the most prominent risks.(3)Conduct periodic, informal evaluations of the implementation of the electronic health record and suggest recommendations for such implementation.(4)Tour facilities of the Department as those facilities begin use of the electronic health record to analyze implementation, including soliciting feedback from employees of the Department.(5)Ensure the voices of stakeholders, veterans, and other participants in the transition process to the electronic health record are elevated.(e)Initial meeting(1)Not later than 90 days after the establishment of the Committee, the Committee shall hold the initial meeting of the Committee.(2)The initial meeting under paragraph (1) may be conducted either in person or via telephone conference.(f)Meetings, hearings, and subcommittees(1)After the initial meeting under subsection (e), the Committee shall meet at the call of the Chairperson, not less frequently than monthly. Each such meeting may be conducted via telephone conference.(2)The Committee shall meet with the Secretary in person, or a designee of the Secretary, not less frequently than twice each year.(3)A majority of the members of the Committee shall constitute a quorum, but a lesser number of members may hold hearings.(4)(A)The Committee may establish subcommittees that report to the Committee to enhance the function of the Committee.(B)Any subcommittee established under subparagraph (A) may not supersede the authority of the Committee or provide direct advice or work products to the Department.(C)The Inspector General of the Department and the Comptroller General of the United States, or a designee of the Inspector General and the Comptroller General, may attend any meeting of the Committee as observers, including the initial meeting under subsection (e), regardless of whether the meeting is open to the public.(g)Reports(1)The Committee shall submit to the Secretary, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives an annual report on the activities of the Committee during the year covered by the report that includes recommendations for activities of the Committee during the following year.(2)Not later than 90 days after receiving the report submitted under paragraph (1), the Secretary shall submit to the Committee, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives a written response addressing any recommendations or questions raised by the Committee in such report.(3)Not less frequently than twice each year during the first two years following the establishment of the Committee, and as the Committee determines necessary thereafter, the Committee shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives such recommendations for legislative or administrative actions relating to the work of the Committee as the Committee considers appropriate.(h)Pay and reimbursement for travel expenses(1)Members of the Committee shall serve without pay.(2)A member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their home or regular places of business in the performance of services for the Committee.(i)Information from contractorsOn and after the date of the enactment of this section, the Secretary shall include in any contract or contract renewal entered into with a person working on the electronic health record of the Department that is not part of the Federal Government a provision requiring that the person provide to the Committee, upon request by the Committee, records relating to the work of the person on the electronic health record.(j)Veterans service organization definedIn this section, the term veterans service organization means an organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code..(b)Clerical amendmentThe table of sections at the beginning of chapter 73 of such title is amended by inserting after the item relating to section 7330C the following new item:7330D. Electronic Health Record Advisory Committee..